DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 11-17 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because drawings with partial views shall be preceded by the abbreviation “FIG.”   For example, Figure 3 shows views 3a, 3b, 3c which should be listed as “FIG. 3A, FIG. 3B, FIG 3C”.  See MPEP 608.02 (V)(U)(1). 
Applicant is requested to review Figures 1-17 and make corrections accordingly. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/483,029. Although the claim(s) at issue are not identical, they are not patentably distinct from each other because they are both directed towards a fastening structure for fastening a first and second components using a pin with non-helical grooves bonded to the first component, where the pin is inserted into a insertion hole of the second component and a collar bonded to the pin.  
The claims in the ‘029 application do not refer to a first component where the pin is bonded to the first component without forming a hole in the first component.  
However, attention is drawing to Figures 1a-1e of the prior art Schwiete (GB-2343642-A), which shows a fastening structure for fastening a first 22 and second 24 components using a pin 2 with non-helical grooves 18.  Pin 2 is welded/bonded to the first component 22 without forming a hole in the first component 22.  Collar 4 is bonded to the pin 2 with second component 24 positioned between the collar 4 and the first component 22.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwiete (GB-2343642-A). 

Regarding claim 1, 
Schwiete discloses: 
As shown in Figures 1a-1e, a fastening structure for fastening a first 22 and second component 24, wherein said fastening structure comprises a pin 2 that has non-helical grooves (14, 18) running in a circumferential direction and aligned along a longitudinal direction.  Grooves (14, 18) shown in Figures 1e and 2e are non-helical (i.e. they are not spiral).  Collar 4 is fitted around the pin 2.  Collar 4 is deformed on to the swaging grooves 18.
said pin 2 is united with said first component 22 by bonding one end 6 of said pin 2 in the longitudinal direction to said first component 22 without forming a hole in said first component 22.  Pin 2 is welded to the first component 22.
said second component 24 has a hole 25 for inserting said pin 2 so that said collar 4 is fitted around and swaged to said pin 2 protruding through the hole 25.


Schwiete discloses: 
As shown in Figures 1a-1e, a fastening method for fastening a first 22 and second component 24, wherein said fastening method comprises a pin 2 that has non-helical grooves (14, 18) running in a circumferential direction and aligned along a longitudinal direction, and a collar 4 that is fitted around said pin 2, and said pin 2 is united with said first component 22 by bonding one end of said pin in the longitudinal direction to said first component 22 without forming a hole in said first component 22 (pin is welded to the first component).
said second component 24 has a hole 25 and is fitted around said pin 2, which has been united with said first component 22, from the other end of said pin 2 in the longitudinal direction, and said collar 4 is fitted around said pin 2, which has penetrated said second component 24, from the other end of said pin 2 in the longitudinal direction and swaged to said pin 2.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Ruhl et al. (US Patent 4472096A): shows locking grooves 26a-e in Figure 1 which are shown as separate, annular grooves.  Also teaches that a helical configuration could be instead of the non-helical grooves. See col. 2, line 37.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677